UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Richard A. Chichakli, )
)
Plaintiff, ) Case: 1 : 14-cv-02018
) Assigned To : Unassigned
V- g Assign. Date: 11/26/2014
Barack H. Obama er a!” ) Description: Pro Se Gen. ClVll
)
Defendants. )
W

This matter is before the Court on its initial review of plaintiff’s pro se complaint and
application for leave to proceed informa pauperis. For the following reasons, the Court will
grant plaintiff’s accompanying motion to proceed in forma pauperis and dismiss the case.

Plaintiff is an inmate at the Metropolitan Detention Center in Brooklyn, New York. He
sues President Barack Obama and U.S. Treasury Secretary Jacob Lew in their ofﬁcial capacities
and Director Adam Szubin of Treasury’s Ofﬁce of Foreign Assets Control (“OFAC”) in his
personal and ofﬁcial capacity. See Compl. Caption. Plaintiff seeks declaratory and injunctive
relief and money damages.

The complaint arises from sanctions imposed upon plaintiff pursuant to Executive Order
13348 issued by President George W. Bush in 2004, which declared a national emergency with
regard to Liberia. See Compl. W 5—6; 9; cf. Chichakli v. Szubin, No. 07-10851 (5th Cir. Sept. 26,
2008) (per curiam) (afﬁrming in part and vacating in part plaintiff s appeal of adverse judgment
in challenge to OFAC’s “Blocking Notice” freezing his assets). Plaintiff alleges that defendants
violated his constitutional rights “by imposing upon him ‘Excessive Fine’ and inﬂicting . . .

‘Cruel and Unusual” punishment in violation of the Eight[h] Amendment . . . .” Compl. 1] 1.

Plaintiff also sues defendants “for the illegal search and seizure of his assets in violation of the
Fourth Amendment, and for imposing ongoing restrictions on his . . . rights [of] free speech,
association, and advocacy,” in violation of the First Amendment. Id.

Under the principle of res judicata, a ﬁnal judgment on the merits in one action “bars any
further claim based on the same ‘nucleus of facts’ . . . .” Page v. United States, 729 F.2d 818,
820 (DC. Cir. 1984) (quoting Expert Elec., Inc. v. Levine, 554 F.2d 1227, 1234 (DC. Cir.
1977)). And res judicata bars the relitigation “of issues that were or could have been raised in
[the prior] action.” Drake v. FAA, 291 F .3d 59, 66 (DC. Cir. 2002) (emphasis in original)
(citing Allen v. McCurry, 449 U.S. 90, 94 (1980)); see IAM. Nat ’l Pension Fund v. Indus. Gear
Mfg. Co., 723 F.2d 944, 949 (DC Cir. 1983) (noting that res judicata “forecloses all that which
might have been litigated previously”); accord Crowder v. Bierman, Geesing, and Ward LLC,
713 F. Supp. 2d 6, 10 (D.D.C. 2010). “[T]he doctrine of res judicata applies to dismissal for lack
of jurisdiction as well as for other grounds[.]” Dozier v. Ford Motor Co, 702 F .2d 1189, 1191
(DC. Cir. 1983). Although res judicata is an afﬁrmative defense that typically must be pled,
courts “may raise the res judicata preclusion defense sua sponte,” Rosendahl v. Nixon, 360 Fed.
Appx. 167, 168 (DC. Cir. 2010) (citing Arizona v. California, 530 US. 392, 412-13 (2000);
Brown v. D. C., 514 F.3d 1279, 1285—86 (DC. Cir. 2008)), and a “district court may apply res
judicata upon taking judicial notice of [a] [party’s] previous case,” Tinsley v. Equifax Credit Info.
Serv’s, Inc., No. 99-7031, 1999 WL 506720 (DC. Cir. June 2, 1999) (per curiam) (citing Gullo
v. Veterans Cooperative Housing Ass’n, 269 F.2d 517 (DC. Cir. 1959) (per curiam)).

In afﬁrrning the grant of summary judgment to the government for the same actions
plaintiff challenges here, the Fifth Circuit rejected plaintiff s arguments that the government had

violated the due process clause and the Administrative Procedure Act. See Chichakli, slip 0p. at

2-3, 4. The Fifth Circuit vacated the district court’s merits decision on the plaintiffs claim
brought under the takings clause upon determining that the district court lacked jurisdiction to
hear that claim because the complaint’s allegations suggested that the claim was “for at least
$10,000” and thus fell within “the exclusive jurisdiction of the Court of Federal Claims.” Id. at
4.

The prior adjudication of the facts underlying the instant complaint bars plaintiff from
advancing new theories and litigating his claims anew. Hence, this case is dismissed as

procedurally barred. A separate order accompanies this Memorandum Opinion.

lax
, 2014 United tates District Judge

 

Date: November